Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-21 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/2021, 12/23/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: merchant interface for/ self-service management application for/ promotion component generators, each configured for, of claims 8 -14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The merchant interface represents a user interface; the self-service management application is described as a functional/computing module; the promotion component generators are described as functional/computing modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1, 8, 15 recite the limitation "the merchant device”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.  Independent Claims 1, 8, 15 recite the limitation "the processing or design”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required. Independent Claim 1 recites the limitation "the processor”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.





Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The claimed limitations of a merchant interface, self-service management application, promotion component generators, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions associated with the claimed features above. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. Some of the relevant claimed limitations include: receiving input/selecting promotion component generators/determining a promotion component of the promotion/ receiving one or more merchant self-service indicators, via input/storing the one or more merchant self-service indicators/generating the promotion, the promotion comprised of a plurality of promotion components, wherein the promotion is presented media indicative of a promotional value that upon purchase or acceptance results in an issuance of an instrument configured for use toward at least a portion of a purchase of particular goods, services, or experiences defined by the promotion/wherein the generation of the promotion comprises: generating each of the plurality of promotion components, wherein the plurality of promotion components comprising at least a first promotion component and a second promotion component/wherein the generating the plurality of promotion components comprises: accessing based on the self-service indicators, individually, each of a plurality of promotion component generators, without direct integration with particular promotion component generators, thus allowing changes to any individual promotion component without impacting the processing or design of the self-service management application/comparing the one or more self-service indicators that were previously stored upon receiving their input by the user against required and optional inputs associated with each of the plurality of promotion component generators, the required and optional inputs determined based on schemata associated with each particular promotion component generator and stored within a set of promotion component generator data/selecting one or more promotion component generators based on an availability of the required and optional inputs/determining an unavailability of any of the promotion component generators having required inputs that are not available as determined in the comparison of the merchant self-service indicators that were input by the user against the required and optional inputs associated with each of the generators/determining based on the availability of the required and optional inputs, a first set of inputs for the first generator based on a schema associated with the first generator for use in a promotion generation operation to generate the promotion/determining based on the availability of the required and optional inputs, a second set of inputs for generation of a second promotion component, different than the first component, via selection of a different promotion component generator based on a schema associated with the different promotion component generator for use in the promotion generation operation to generate the promotion/providing, automatically, the first set of inputs /providing, automatically, the second set of inputs/ receiving the at least one first component from the first generator in a particular format defined within the schema associated with the first promotion component generator/receiving the second component of the promotion from the different promotion component generator in a particular format defined within a schema associated with the different promotion component generator/generating the promotion, comprised of at least the first and second promotion component.
The judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of: merchant interface/self-service management application/promotion component generators/merchant device/database/ performing asynchronous data processing (the individual accessing of each of the plurality of promotion component generators enables asynchronous processing of promotion component generation requests), performing parallel processing (wherein the individual processing of the plurality of promotion component generators occurs in parallel, enabling parallel generation of each of the plurality of promotion components via independent performance of the plurality of promotion component generators)/ a communications module/processor/representing and receiving data in a markup language. The computing elements of a merchant interface/application/promotion component generators/merchant device/database/module/processor represent generic computing elements. Performing parallel/asynchronous data processing does no more than link the use of the judicial exception to a particular technological environment/field of use. Representing data in a markup language represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the claimed computing elements represent generic computing elements. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Performing parallel/asynchronous parallel processing does no more than link the use of the judicial exception to a particular technological environment/field of use. Representing data in a markup language represents insignificant extra-solution activity – i.e. it represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and conventional computer language that uses tags to define elements within a document. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8 and 15 are directed to an apparatus and computer-readable medium for performing the limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract ideas as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
 Remaining dependent claims 2-7, 9-14, 16-21 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generate a dependency graph for a plurality of promotion component generators, the plurality of promotion component generators comprising the first promotion component generator. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see above-, thus still being in the mental process category. The claims further narrow the abstract ideas of the independent claims. The claims further include the additional limitations of an interface and performing parallel data processing (the one or more portions of the set of tasks for generating the first promotion component are implemented as disjoint steps that are performed in parallel with the overall promotion generation process). The interface represents a generic computing element. Performing parallel data processing does no more than link the use of the judicial exception to a particular technological environment/field of use. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-21.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Relyea (20140040007) describes a promotion generating process that comprises receiving promotion input and characteristic data, receiving promotion distribution data, receiving scheduling data, and providing a recommendation associated with the promotion based on user interaction data; however, it lacks the combination of claimed elements as claimed by the independent claims.
Granville (20140122200) describes generating a marketing promotion, including the generating, managing, distributing, analyzing a variety of promotions simultaneously; however, it lacks the combination of claimed elements as claimed by the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/29/2022